Exhibit 10.11
Medicare Advantage Attestation of Benefit Plan
WELLCARE HEALTH INSURANCE OF ILLINOIS, INC.
H0967
Date: 08/29/2008
I attest that I have examined the Plan Benefit Packages (PBPs) identified below
and that the benefits identified in the PBPs are those that the above-stated
organization will make available to eligible beneficiaries in the approved
service area during program year 2009. I further attest that we have reviewed
the bid pricing tools (BPTs) with the certifying actuary and have determined
them to be consistent with the PBPs being attested to here.
I further attest that these benefits will be offered in accordance with all
applicable Medicare program authorizing statutes and regulations and program
guidance that CMS has issued to date and will issue during the remainder of 2008
and 2009, including but not limited to, the 2009 Call Letter, the 2009
Solicitations for New Contract Applicants, the Medicare Prescription Drug
Benefit Manual, the Medicare Managed Care Manual, and the CMS memoranda issued
through the Health Plan Management System (HPMS).

                                                                      CMS    
Plan   Segment           Plan   Transaction   MA   Part D   Approval   Effective
ID   ID   Version   Plan Name   Type   Type   Premium   Premium   Date   Date
001   0   8  
WellCare PPO
  Local PPO   Renewal   0.00   0.00   08/29/2008   01/01/2009

Page 1 of 2 — WELLCARE HEALTH INSURANCE OF ILLINOIS, INC. — H0967 — 08/29/2008

 



--------------------------------------------------------------------------------



 



         
/s/ Heath Schiesser
 
CEO:
  9/5/08
Date:    
Heath Schiesser
CEO/President
8735 Henderson Road
Tampa, FL 33634
813-290-6205
       
 
       
/s/ Thomas L. Tran
 
CFO:
  9/5/08
Date:    
Tom Tran
CFO
8735 Henderson Road
Tampa, FL 33634
813-290-6200 (1770)
       

Page 2 of 2 — WELLCARE HEALTH INSURANCE OF ILLINOIS, INC. — H0967 — 08/29/2008

 